Belcher, C.
This is an action to recover the sum of $300, the agreed price of 160 acres of land alleged to have been sold and conveyed by the plaintiff to the defendant.
The defendant, by his answer, denies that the plaintiff ever sold or conveyed to him the premises mentioned in the complaint; denies that he agreed to pay the plaintiff for said premises the sum of three hundred dollars, or any sum whatever; admits that negotiations for the sale or exchange of said premises for a horse and buggy of defendant’s were at one time pending between the parties, but avers that no agreement for such sale or exchange, or any sale or exchange, of said premises was ever made between them.
The court below found “ that the defendant bought of the plaintiff 160 acres of land, .... for which he agreed to pay the plaintiff therefor $300; that the plaintiff made, executed, and delivered to the defendant a good and sufficient deed conveying the title thereto to the defendant; that the defendant has failed, neglected, and refused to pay the plaintiff the purchase price of said lands, or any part thereof; that there is now due and owing the plaintiff, J. S. Statler, from the defendant, Michael Broedel, $300, the purchase price of said lands.” Judgment was accordingly entered that the plaintiff recover from the defendant the sum of three hundred dollars, and costs of suit. From this judgment the defendant appeals on a statement of the case.
The only points made for a reversal are, that the findings and judgment were not justified by the evidence.
*186We advise, therefore, that the judgment be affirmed.
*185No good end would be subserved by setting forth the evidence here. It was partly written, and partly oral. We have carefully read and considered all that is pre*186sented in the statement, and are of the opinion that it must be held sufficient to justify the findings.
Temple, C., and Foote, 0., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment is affirmed.